Citation Nr: 0516651	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  97-04 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for low back 
disability resulting from VA treatment in 1986.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran had active service with the United States Coast 
Guard from October 1942 to November 1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which, in pertinent part, 
denied the veteran's claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for low back 
disability.

In February 2002, the Board issued a decision that denied the 
veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for low back disability.  
The veteran, in turn, appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).

On January 22, 2003, the Court issued an order that granted a 
Joint Motion for Remand and to Stay Further Proceedings 
(Joint Motion) filed by counsel for both parties, vacated the 
Board's February 2002 decision, and remanded the matter on 
appeal to the Board for action in compliance with the Joint 
Motion.

In September 2003, the Board remanded this matter for 
additional development.


REMAND

In the September 2003 remand, the RO was directed, in 
pertinent part, to send the veteran a letter, informing him 
of the evidence and information necessary to substantiate his 
claim for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151(West 1991) for low back disability 
resulting from VA treatment in 1986, any evidence and 
information that he should provide, and the assistance that 
the RO would provide in obtaining evidence and information on 
his behalf. 

Although the RO issued the veteran letters in March, 
September and November 2004, the letters are deficient.  
Specifically, the March 2004 letter erroneously addressed 
matters pertaining to VA benefits entirely unrelated to the 
issue on appeal.  The September and November 2004 letters 
erroneously advised the veteran that VA fault (such as 
carelessness, negligence, lack of proper skill, or error in 
judgment) must be shown.  The Board notes that, during the 
pendency of this appeal, Congress amended 38 U.S.C.A. § 1151, 
effective for claims filed on or after October 1, 1997, to 
preclude benefits in the absence of evidence of VA negligence 
or an unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 
Stat. 2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  
However, because the veteran's claim was filed prior to 
October 1, 1997, it will be decided under the law as it 
existed prior to the amendment.  Thus, neither evidence of an 
unforeseen event nor evidence of VA negligence is required 
here.  The former "strict liability" version of 38 U.S.C.A. 
§ 1151 is applicable in the instant case.

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004.  
Specifically, the letter should advise 
the veteran of the evidence needed to 
substantiate a claim for compensation 
benefits pursuant to the provisions of 38 
U.S.C.A. § 1151(West 1991) ("strict 
liability" version) for low back 
disability resulting from VA treatment in 
1986; the evidence and information that 
he should submit, to include any 
pertinent evidence in his possession that 
has not already been submitted; and the 
assistance that VA will provide to obtain 
evidence on his behalf.

2.  The RO or the AMC should then 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO should readjudicate the 
issue of entitlement to compensation 
benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 1991) for low back 
disability resulting from VA treatment in 
1986 in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue to the veteran and his 
representative a Supplemental Statement 
of the Case and afford them the 
appropriate opportunity for response 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




